FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEOPOLDO CARDENAS,                               No. 11-35175

               Plaintiff - Appellant,            D.C. No. 3:09-cv-05602-RJB

  v.
                                                 MEMORANDUM *
ELDON VAIL, Secretary; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Leopoldo Cardenas, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of his First and Fourteenth Amendment rights. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Valdez v. Rosenbaum, 302 F.3d

1039, 1043 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment on Cardenas’s due

process claim because Cardenas had an adequate post-deprivation remedy under

Washington state law. See Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994)

(per curiam) (“[A] negligent or intentional deprivation of a prisoner’s property fails

to state a claim under section 1983 if the state has an adequate post deprivation

remedy.”); see also Wash. Rev. Code §§ 72.02.045(3), 4.92.090.

      The district court properly granted summary judgment on Cardenas’s First

Amendment claim because Cardenas failed to raise a genuine dispute of material

fact as to whether the prison’s mail handling policies were reasonably related to

legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89-91 (1987)

(discussing factors for determining whether regulation that impinges on First

Amendment rights is reasonably related to legitimate penological interests).

      The district court properly granted summary judgment on Cardenas’s

retaliation claim because Cardenas failed to raise a genuine dispute as to whether

defendants’ alleged harassment was “because of” his engagement in protected

activity. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005) (to establish




                                          2                                     11-35175
retaliation, prisoner must demonstrate that the adverse action was taken because of

the prisoner’s protected activity).

      Contrary to Cardenas’s contention, the magistrate judge did not lack

authority to issue recommendations on the summary judgment motions. See 28

U.S.C. § 636(b)(1).

      AFFIRMED.




                                         3                                   11-35175